NO Case
   CV-308:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 1 of 17 Page ID #:1
                                        )((3$,'
                                                                      MAR 22 2021

     1   Robert J. Nelson (CA 132797)                                        RS

         rnelson@lchb.com
     2   Nimish R. Desai (State Bar No. 244953)
         ndesai@lchb.com
     3   LIEFF CABRASER HEIMANN &
         BERNSTEIN, LLP
     4   275 Battery Street, 29th Floor
         San Francisco, CA 94111-3339
     5   Telephone: 415.956.1000
         Facsimile: 415.956.1008
     6
     7
     8                        UNITED STATES DISTRICT COURT
     9                       CENTRAL DISTRICT OF CALIFORNIA
    10
    11   [UNDER SEAL],                            Case No.&9'2&.(6[
    12                  Plaintiffs,               COMPLAINT
    13   v.                                       DEMAND FOR JURY TRIAL
    14   [UNDER SEAL],
                                                  FILED IN CAMERA AND UNDER
    15                  Defendant.                SEAL PURSUANT TO 31 U.S.C. 3730
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                            MEMORIAL CARE QUI TAM COMPLAINT
         2133203.2
                                                                 CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 2 of 17 Page ID #:2



  1   Robert J. Nelson (CA 132797)
      rnelson@lchb.com
  2   Nimish R. Desai (State Bar No. 244953)
      ndesai@lchb.com
  3   LIEFF CABRASER HEIMANN &
      BERNSTEIN, LLP
  4   275 Battery Street, 29th Floor
      San Francisco, CA 94111-3339
  5   Telephone: 415.956.1000
      Facsimile: 415.956.1008
  6
      Attorneys for Plaintiffs
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    UNITED STATES and                        Case No. _____________
      CALIFORNIA ex rel. ADRIAN
12    ERIC RAMOS, M.D.
13                    Plaintiffs,              COMPLAINT
14    v.                                       DEMAND FOR JURY TRIAL
15    MEMORIAL HEALTH SERVICES
      d/b/a MEMORIALCARE,                      FILED IN CAMERA AND UNDER
16                                             SEAL PURSUANT TO 31 U.S.C. 3730
                      Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                                          MEMORIAL CARE QUI TAM COMPLAINT
      2133203.2
                                                               CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 3 of 17 Page ID #:3



  1                                               TABLE OF CONTENTS
  2
                                                                                                                             Page
  3   I.         INTRODUCTION ........................................................................................... 1
  4   II.        JURISDICTION .............................................................................................. 1
      III.       PARTIES ......................................................................................................... 1
  5   IV.        BACKGROUND AND REGULATORY FRAMEWORK ............................ 2
  6   V.         FACTUAL ALLEGATIONS .......................................................................... 6
  7   VI.        CAUSES OF ACTION ................................................................................... 8
      VII.       PRAYER FOR RELIEF ................................................................................ 11
  8   VIII.      JURY DEMAND .......................................................................................... 12
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                           MEMORIAL CARE QUI TAM COMPLAINT
      2133203.2                                                    -i-                          CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 4 of 17 Page ID #:4



  1   I.          INTRODUCTION
  2               1.   This case involves false and fraudulent claims for payment by
  3   Defendant Memorial Health Services d/b/a MemorialCare (“Defendant or
  4   MemorialCare”) to the Medicare and Medi-Cal programs. MemorialCare hospitals
  5   incorrectly categorize patients as inpatient admissions, versus outpatient, thereby
  6   improperly increasing their reimbursement from both Medicare and Medi-Cal.
  7   II.         JURISDICTION
  8               2.   This Court has jurisdiction over the subject matter of this action
  9   pursuant to 28 U.S.C. § 1331, 31 U.S.C. § 3732, and 28 U.S.C. § 1367(a).
10                3.   This Court has personal jurisdiction over Defendant because
11    Defendant is headquartered in this District; has systematically, continuously, and
12    purposefully availed itself of the privilege of doing business in California and in
13    this District; and its acts giving rise to the violations alleged occurred in California
14    and in this District. This Court also has personal jurisdiction over the Defendant
15    pursuant to 31 U.S.C. § 3732(a), which provides that “[a]ny action under section
16    3730 may be brought in any judicial district in which the defendant . . . resides,
17    transacts business or in which any act proscribed by section 3729 occurred.” During
18    the relevant period, Defendant resided and transacted business in this District.
19                4.   Venue is proper in this District pursuant to 31 U.S.C. § 3732(a) and 28
20    U.S.C. § 1391(b) because the Defendant can be found in, resides in, and transacts
21    business in this District, because a substantial part of the events or omissions which
22    give rise to the claims alleged herein occurred in this District, and because the
23    Defendant is subject to this Court’s personal jurisdiction with respect to this action.
24    III.        PARTIES
25                5.   Relator Adrian Eric Ramos, M.D. is a family physician and served as
26    Chief Medical Officer of MemorialCare’s largest hospital, Long Beach Medical
27    Center. Relator has personal knowledge of the facts alleged in this Complaint, and
28    is not aware of any “public disclosure” in connection with the false claims alleged

                                                                   MEMORIAL CARE QUI TAM COMPLAINT
      2133203.2                                   -1-                   CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 5 of 17 Page ID #:5



  1   in this Complaint, as defined in 31 U.S.C. § 3730(e)(4)(A).
  2               6.    Relator qualifies as an “original source” under 31 U.S.C. §
  3   3730(e)(4)(B) because: (1) prior to any purported public disclosure, he voluntarily
  4   disclosed to the Government the information on which allegations or transactions in
  5   this claim are based, and/or (2) he has knowledge which is both direct and
  6   independent of any public disclosures to the extent any may exist, and Relator
  7   voluntarily provided the information to the Government before filing this action.
  8   Relator’s knowledge was acquired through information learned while employed by
  9   MemorialCare, his access to internal documentation of the facts described herein,
10    and related private conversations with Defendant’s employees.
11                7.    Defendant Memorial Health Services is based in Fountain Valley,
12    California. It is a non-profit health care organization, which, under the name
13    MemorialCare Health System, operates Long Beach Memorial Medical Center
14    (“LBM”), Miller Children’s and Women’s Hospital (“MCW”), and Orange Coast
15    Memorial Medical Center (“OCM”).
16    IV.         BACKGROUND AND REGULATORY FRAMEWORK
17                8.    Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395, et seq.,
18    establishes the Health Insurance for the Aged and Disabled Program, commonly
19    referred to as Medicare.
20                9.    Medicare provides basic health insurance for individuals who are 65
21    years of age or older, disabled, or have end-stage renal disease. 42 U.S.C. § 1395c.
22                10.   Medicare is comprised of four parts: A, B, C, and D.
23                11.   Medicare Part A provides federal government funds to help pay for,
24    among other things, the costs of hospital, related post-hospital, home health
25    services, and hospice care provided to Medicare beneficiaries. See generally 42
26    U.S.C. §§ 1395c, et seq.
27                12.   Medicare Part A is administered through contracts with Medicare
28    administrative contractors. 42 U.S.C. § 1395h.
                                                                   MEMORIAL CARE QUI TAM COMPLAINT
      2133203.2                                    -2-                  CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 6 of 17 Page ID #:6



  1               13.   California Medicaid, or Medi-Cal, was established pursuant to Title
  2   XIX of the Social Security Act. 42 U.S.C. §§ 1396-1, et seq.
  3               14.   Medicaid provides health coverage for people with low income and
  4   various disabilities and is jointly administered by the U.S. Centers for Medicare and
  5   Medicaid Services (CMS) and the State of California.
  6               15.   The Department of Health and Human Services, Centers for Medicare
  7   & Medicaid Services (“CMS”), administers the Medicare and Medicaid programs
  8   and issues regulations and guidance governing reimbursement.
  9               16.   “[N]o payment [by Medicare] may be made ... for any expenses
10    incurred for items or services ... [that] are not reasonable and necessary for the
11    diagnosis or treatment of illness or injury or to improve the functioning of a
12    malformed body member[.]” 42 U.S.C. § 1395y(a)(1)(A).
13                17.   CMS defines a “reasonable and necessary” service as one that “meets,
14    but does not exceed, the patient’s medical need,” and is furnished “in accordance
15    with accepted standards of medical practice for the diagnosis or treatment of the
16    patient’s condition ... in a setting appropriate to the patient’s medical needs and
17    condition[.]” CMS, Medicare Program Integrity Manual § 13.5.4 (2019).
18                18.   “Because medical necessity is a condition of payment, every Medicare
19    claim includes an express or implied certification that treatment was medically
20    necessary.” Winter ex rel. United States v. Gardens Reg'l Hosp. & Med. Ctr., Inc.,
21    953 F.3d 1108, 1114 (9th Cir. 2020). Therefore, “claims for unnecessary treatment
22    are false claims.” Id.
23                19.   The medical necessity requirement applies to claims for inpatient
24    hospitalization. Medicare reimburses medical providers for inpatient hospitalization
25    only if “a physician certifies that such services are required to be given on an
26    inpatient basis for such individual’s medical treatment, or that inpatient diagnostic
27    study is medically required and such services are necessary for such purpose[.]” 42
28    U.S.C. § 1395f(a)(3).
                                                                  MEMORIAL CARE QUI TAM COMPLAINT
      2133203.2                                   -3-                  CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 7 of 17 Page ID #:7



  1               20.   Inpatient admission “is generally appropriate for payment under
  2   Medicare Part A when the admitting physician expects the patient to require
  3   hospital care that crosses two midnights.” 42 C.F.R. § 412.3(d)(1).
  4               21.   Doctors do not have unfettered discretion to decide whether inpatient
  5   admission is medically necessary: “The factors that lead to a particular clinical
  6   expectation must be documented in the medical record in order to be granted
  7   consideration.” 42 C.F.R. § 412.3(d)(1)(i).
  8               22.   The regulations consider the medical necessity of inpatient admission a
  9   question of fact: “No presumptive weight shall be assigned to the physician’s order
10    under § 412.3 or the physician’s certification ... in determining the medical
11    necessity of inpatient hospital services .... A physician’s order or certification will
12    be evaluated in the context of the evidence in the medical record.” Id. § 412.46(b).
13                23.   Where a patient’s need for inpatient treatment is not yet established,
14    but possible, providers are expected to use observation care. Observation care is a
15    well-defined set of specific, clinically appropriate services, which include ongoing
16    short term treatment, assessment, and reassessment before a decision can be made
17    regarding whether patients will require further treatment as hospital inpatients or if
18    they are able to be discharged from the hospital. Observation status is commonly
19    assigned to patients who present to the emergency department and who then require
20    a significant period of treatment or monitoring before a decision is made
21    concerning their admission or discharge.
22                24.   When a physician orders that a patient be placed under observation,
23    the patient’s status is that of an outpatient. The purpose of observation is to
24    determine the need for further treatment or for inpatient admission. Thus, a patient
25    in observation may improve and be released, or be admitted as an inpatient. See
26    Pub. 100-02, Medicare Benefit Policy Manual, Chapter 1, §10 “Covered Inpatient
27    Hospital Services Covered Under Part A.”
28                25.   Providers are also required to follow procedures for concurrent and
                                                                   MEMORIAL CARE QUI TAM COMPLAINT
      2133203.2                                    -4-                  CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 8 of 17 Page ID #:8



  1   post-discharge review of admission status, and to indicate changes to admission
  2   status with certain condition codes. For example, condition code 44 should be used
  3   for a change in admission status from inpatient to outpatient status that happens
  4   concurrently, i.e., prior to discharge or release, and prior to the submission of a
  5   claim to the Government. Noridian Healthcare Solutions, Inpatient to Outpatient
  6   Status Change, available at
  7   https://med.noridianmedicare.com/web/jea/topics/observation/inpatient-to-
  8   outpatient-status (last visited March 1, 2021).
  9               26.   Likewise, if the determination that the patient should not have been
10    admitted as inpatient is not made until after the patient has been discharged, or
11    other criteria for use of condition code 44 are not met, or if the admission is denied
12    due to lack of medical necessity, the hospital may seek payment for select inpatient
13    Part B benefits by billing the patient under condition code 121. This code is used
14    alongside a “no-pay Part A claim” using type-of-bill code 110. Together, they
15    signify that no inpatient claim will be paid, and that certain elements of the patient’s
16    stay will be compensated under Medicare Part B, which typically reimburses for
17    outpatient services. Id.
18                27.   Medi-Cal inpatient claims are subject to essentially the same rules and
19    guidelines as those outlined above for Medicare – specifically, that inpatient
20    admission be reasonable, medically necessary, and supported by the medical record.
21                28.   Like many hospitals, MemorialCare’s facilities use the InterQual Level
22    of Care Criteria 2019 (“InterQual”) as a benchmark for determining the medical
23    appropriateness of hospital admission, continued stay, and discharge. Interqual is an
24    industry-standard set of criteria developed (and updated annually) by McKesson
25    Health Solutions LLC, and is reviewed and validated by a national panel of
26    clinicians and medical experts, including those in the community and academic
27    practice settings, as well as within the managed care industry throughout the United
28    States. InterQual criteria are a synthesis of evidence-based standards of care,
                                                                   MEMORIAL CARE QUI TAM COMPLAINT
      2133203.2                                   -5-                   CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 9 of 17 Page ID #:9



  1   current practices, and consensus from licensed specialists and/or primary care
  2   physicians.
  3               29.   Inpatient care is far more expensive to government programs and far
  4   more lucrative for hospitals. As one prominent industry publication noted, inpatient
  5   stays have reimbursement rates that are two to three times higher than outpatient
  6   cases, resulting in thousands of dollars more per case. 100 Things to Know about
  7   Medicare Reimbursement, Becker’s Hospital Review (Sept. 17, 2015), available at
  8   https://www.beckershospitalreview.com/finance/100-things-to-know-about-
  9   medicare-reimbursement.html (last visited March 1, 2021).
10                30.   The Medicare Payment Advisory Commission made similar
11    observations in a June 2015 report: “Medicare generally pays more for short
12    inpatient stays than similar outpatient observation stays, and those inpatient stays
13    are highly profitable.” MedPac, Factsheet on June 2015 Report to Congress,
14    available at http://www.medpac.gov/docs/default-source/fact-sheets/fact-sheet-on-
15    medpac-s-june-2015-report-to-the-congress-medicare-and-the-health-care-delivery-
16    system.pdf?sfvrsn=0 (last visited March 1, 2021).
17    V.          FACTUAL ALLEGATIONS
18                31.   Relator served as Chief Medical Officer at MemorialCare’s largest
19    campus, Long Beach Medical Center (“LBM”), from January 2019 to August 2020.
20    In that role, he oversaw medical staff and the graduate medical education program,
21    and also served on LBM’s utilization review (“UR”) committee, where he focused
22    in particular on length of stay and readmission rates.
23                32.   MemorialCare sets and manages the policies, procedures, and practices
24    regarding billing at its hospitals – including those related to admission status – at its
25    corporate offices in Fountain Valley.
26                33.   At LBM, and on information and belief at all other MemorialCare
27    campuses, MemorialCare tasks hospitalist and intensivist staff with deciding
28    whether to admit a patient as inpatient, outpatient, or observation. After that initial
                                                                 MEMORIAL CARE QUI TAM COMPLAINT
      2133203.2                                   -6-                 CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 10 of 17 Page ID #:10



   1   decision, case management staff are tasked with ensuring that a given admission
   2   order was appropriate under the relevant rules and regulations; when necessary,
   3   case management staff are to confer with the admitting physician about changes to
   4   admission status through condition codes 44 and 121.
   5               34.   Numerous metrics are informative of whether a hospital is
   6   appropriately billing claims as inpatient or outpatient. One important metric is the
   7   prevalence of “short stays” or “1 day stays” – inpatient admissions lasting one day
   8   or less, whereas inpatient admissions are intended for patients that need care that
   9   will cross “two midnights,” as set out above.
 10                35.   Since at least 2016, and through at least June of 2020, close to 25% of
 11    LBM’s inpatient discharges have been short stays. Nationally, this puts LBM in the
 12    top tenth of all hospitals for this metric, or two full standard deviations above the
 13    median. At another hospital where Relator currently works – also located in
 14    Southern California and with a similar patient and payer mix – the percentage of
 15    inpatient admissions lasting less than one day is 3.5%.
 16                36.   Likewise, from 2016-2020, only approximately 8% of LBM’s hospital
 17    stays had any observation time, putting it in the bottom tenth of all hospitals
 18    nationally for this metric. At MCW, another of MemorialCare’s facilities, there
 19    were virtually no discharges with observation time over the same time period.
 20    Combined with the extraordinarily high percentage of inpatient short stays, this
 21    indicates MemorialCare facilities are quickly defaulting to inpatient status for its
 22    patients, rather than using outpatient or observation status.
 23                37.   In addition, LBM and MCW used condition codes 44 and 121
 24    relatively infrequently, suggesting an inadequate effort to rectify admission status
 25    errors after the fact. For example, whereas LBM typically averages approximately
 26    20,000 inpatient discharges every year, about 5,000 of which are one-day stays, it
 27    uses condition code 44 only about 50 times per year, and code 121 about 450 times
 28    per year. MCW uses these codes even less frequently.
                                                                    MEMORIAL CARE QUI TAM COMPLAINT
       2133203.2                                   -7-                   CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 11 of 17 Page ID #:11



   1               38.   MemorialCare’s improper short stays disproportionately impacted
   2   government payers, as MemorialCare’s private payers far were more likely to
   3   question and ultimately deny its inpatient short stays.
   4               39.   Tellingly, in July 2020, senior resource and utilization management
   5   employees evaluated trends in one-day stays and observations status at two of
   6   MemorialCare’s facilities hospitals, LBM and MCW. In addition to noting the
   7   trends outlined above, MemorialCare estimated the financial impact of post-
   8   discharge class change – meaning, a change from inpatient to outpatient status. It
   9   estimated such a change for 1,015 claims, 997 of which were to Medicare. The
 10    differential in reimbursement for these claims, if treated as outpatient instead of
 11    inpatient, was tens of millions of dollars from Medicare.
 12                40.   The same evaluation concluded that there was need for systemwide
 13    education around appropriate admission status, the two midnight rule, and use of
 14    condition code 44, suggesting a systemwide failure at MemorialCare in each of
 15    these areas.
 16                41.   One of the authors of the July 2020 analysis confided in Relator that
 17    MemorialCare’s policies and practices around admission status were deeply
 18    concerning and that her review had identified numerous false claims for payment to
 19    the government programs that should not have been billed as inpatient. Among
 20    other comments, she told Relator that MemorialCare’s practices were so deficient
 21    that it raised the risk of “jail time,” or words to that effect.
 22    VI.         CAUSES OF ACTION
 23                                              COUNT I
 24                             False Claims Act, 31 U.S.C. § 3729, et seq.
 25                                (Against Defendant MemorialCare)
 26                42.   Relator incorporates by reference the preceding paragraphs of the
 27    Complaint as though fully set forth herein.
 28                43.   This is a civil action brought by Relator, on behalf of the United States
                                                                     MEMORIAL CARE QUI TAM COMPLAINT
       2133203.2                                    -8-                   CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 12 of 17 Page ID #:12



   1   of America, against Defendant under the False Claims Act, 31 U.S.C. §3730(b)(1).
   2               44.   Defendant, in reckless disregard or deliberate ignorance of the truth or
   3   falsity of the information involved, or with actual knowledge of the falsity of the
   4   information, presented or caused to be presented, and may still be presenting or
   5   causing to be presented false or fraudulent claims for payment or approval under
   6   the Medicare and Medicaid programs to officers, employees, or agents of the
   7   United States Government, in violation of 31 U.S.C. § 3729(a)(1)(A).
   8               45.   Defendant, in reckless disregard or deliberate ignorance of the truth or
   9   falsity of the information involved, or with actual knowledge of the falsity of the
 10    information, made, used, or caused to be made or used, and may still be making,
 11    using or causing to be made or used, false or fraudulent records and/or statements to
 12    get false or fraudulent claims paid under the Medicare and Medicaid programs in
 13    violation of 31 U.S.C. § 3729(a)(1)(B).
 14                46.   Defendant, in reckless disregard or deliberate ignorance of the truth or
 15    falsity of the information involved, or with actual knowledge of the falsity of the
 16    information, made, used, or caused to be made or used, and may still be making,
 17    using, or causing to be made or used, false records or statements material to
 18    obligations to pay or transmit money or property to the United States Government
 19    under the Medicare and Medicaid programs, in violation of 31 U.S.C. §
 20    3729(a)(1)(G).
 21                47.   Defendant, in reckless disregard or deliberate ignorance of the truth or
 22    falsity of the information involved, or with actual knowledge of the falsity of the
 23    information, concealed or improperly avoided or decreased, and may still be
 24    concealing or improperly avoiding or decreasing, obligations to pay or transmit
 25    money or property to the United States Government under the Medicare and
 26    Medicaid programs, in violation of 31 U.S.C. § 3729(a)(1)(G).
 27                48.   The United States, unaware of the falsity of the claims and/or
 28    statements made or caused to be made by Defendant, and in reliance on the
                                                                    MEMORIAL CARE QUI TAM COMPLAINT
       2133203.2                                    -9-                  CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 13 of 17 Page ID #:13



   1   accuracy of these claims and/or statements, paid, and may continue to pay, for
   2   medical care and related management services for recipients of Medicare and
   3   Medicaid health insurance programs, and has not received back any funds owed to
   4   it by Defendant.
   5               49.     As a result of Defendant’s actions as set forth above, the United States
   6   has been, and continues to be, damaged.
   7                                               COUNT II
   8                     California False Claims Act, Cal. Gov’t Code § 12650, et seq.
   9                                 (Against Defendant MemorialCare)
 10                50.     Relator incorporates by reference the preceding paragraphs of the
 11    Complaint as though fully set forth herein.
 12                51.     This is a civil action brought by Relator on behalf of the State of
 13    California against Defendant under the California False Claims Act, Cal. Gov.
 14    Code § 12652(c).
 15                52.     Defendant, in reckless disregard or deliberate ignorance of the truth or
 16    falsity of the information involved, or with actual knowledge of the falsity of the
 17    information, presented, or caused to be presented to, and may still be presenting or
 18    causing to be presented to, an officer or employee of the State of California or its
 19    political subdivisions, false or fraudulent claims for payment, in violation of Cal.
 20    Gov. Code § 12651(a)(1).
 21                53.     Defendant, in reckless disregard or deliberate ignorance of the truth or
 22    falsity of the information involved, or with actual knowledge of the falsity of the
 23    information, made, used or caused to be made or used, and may still be making,
 24    using or causing to be made or used, false records or statements to get false or
 25    fraudulent claims paid or approved in violation of Cal. Gov. Code § 12651(a)(2).
 26                54.     Defendant, in reckless disregard or deliberate ignorance of the truth or
 27    falsity of the information involved, or with actual knowledge of the falsity of the
 28    information, made, used or caused to be made or used, and may still be making,
                                                                       MEMORIAL CARE QUI TAM COMPLAINT
       2133203.2                                      - 10 -                CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 14 of 17 Page ID #:14



   1   using or causing to be made or used, false records or statements material to
   2   obligations to pay or transmit money or property to the State of California or its
   3   political subdivisions in violation of Cal. Gov. Code § 12651(a)(7).
   4               55.   Defendant, in reckless disregard or deliberate ignorance of the truth or
   5   falsity of the information involved, or with actual knowledge of the falsity of the
   6   information, concealed or improperly avoided or decreased, and may still be
   7   concealing or improperly avoiding or decreasing, obligations to pay or transmit
   8   money or property to the State of California or its political subdivisions in violation
   9   of Cal. Gov. Code § 12651(a)(7).
 10                56.   Defendant, in reckless disregard or deliberate ignorance of the truth or
 11    falsity of the information involved, or with actual knowledge of the falsity of the
 12    information, conspired to commit the violations of subsections (1), (2), and (7) as
 13    described above, in violation of Cal. Gov. Code § 12651(a)(3).
 14                57.   The State of California, or its political subdivisions, unaware of the
 15    falsity of the claims and/or statements made or caused to be made by Defendant,
 16    and in reliance on the accuracy of these claims and/or statements, paid, and may
 17    continue to pay, for medical care and related management services for recipients of
 18    Medicaid health insurance programs, and has not received back any funds owed to
 19    it by Defendant.
 20                58.   As a result of Defendant’s actions as set forth above, the State of
 21    California, including its political subdivisions, has been, and continues to be,
 22    damaged.
 23    VII. PRAYER FOR RELIEF
 24                WHEREFORE, Relator prays for judgment against Defendant as follows:
 25                A.    That Defendant be ordered to cease and desist from submitting any
 26    more false claims, or further violating the federal and California False Claims Acts;
 27                B.    That judgment be entered in the United States of America’s favor and
 28    against Defendant in the amount of each and every false or fraudulent claim or
                                                                     MEMORIAL CARE QUI TAM COMPLAINT
       2133203.2                                    - 11 -                CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 15 of 17 Page ID #:15



   1   retention of funds, multiplied as provided for in 31 U.S.C. § 3729(a)(1), plus a civil
   2   penalty of not less $5,500 or more than $11,000 per claim or violation as provided
   3   by 31 U.S.C. § 3729(a)(1), as adjusted by the Federal Civil Penalties Inflation
   4   Adjustment Act of 1990, to the extent such multiplied penalties shall fairly
   5   compensate the United States of America for losses resulting from the various
   6   schemes undertaken by Defendant, together with penalties for specific claims to be
   7   identified at trial after full discovery;
   8               C.    That judgment be entered in California’s favor and against Defendant
   9   in the amount of each and every false or fraudulent claim or retention of funds,
 10    multiplied as provided for by the California False Claims Act, plus civil penalties in
 11    the ranges provided by the Act.
 12                D.    That Relator be awarded the maximum amount allowed pursuant to 31
 13    U.S.C. § 3730(d) and Cal. Gov’t Code § 12652(g).
 14                E.    That Defendant be ordered to disgorge all sums by which they have
 15    been enriched unjustly by their wrongful conduct;
 16                F.    That judgment be granted for Relator against Defendant for all costs,
 17    including, but not limited to, court costs, litigation costs, expert fees, and all
 18    attorneys’ fees incurred by Relator in the prosecution of this suit; and
 19                G.    That Relator be granted such other and further relief as the Court
 20    deems just and proper.
 21    VIII. JURY DEMAND
 22                Pursuant to Federal Rule of Civil Procedure 38(b), Relator demands a jury
 23    trial for all claims and issues so triable.
 24    Dated: March 18, 2021                 Respectfully submitted,
 25                                          LIEFF CABRASER HEIMANN &
                                             BERNSTEIN, LLP
 26
 27
                                             By:
 28
                                                                    MEMORIAL CARE QUI TAM COMPLAINT
       2133203.2                                   - 12 -                CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 16 of 17 Page ID #:16



   1
                                       Robert J. Nelson (CA 132797)
   2                                   rnelson@lchb.com
                                       Nimish R. Desai (CA 244953)
   3                                   ndesai@lchb.com
                                       LIEFF CABRASER HEIMANN &
   4                                   BERNSTEIN, LLP
                                       275 Battery Street, 29th Floor
   5                                   San Francisco, CA 94111-3339
                                       Telephone: 415.956.1000
   6                                   Facsimile: 415.956.1008
   7                                   Attorneys for Relator
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                          MEMORIAL CARE QUI TAM COMPLAINT
       2133203.2                          - 13 -               CASE NO. 15-CV-7760-AB (JEMX)
Case 8:21-cv-00584-DOC-KES Document 1 Filed 03/22/21 Page 17 of 17 Page ID #:17
